NO. 07-03-0070-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JUNE 24, 2003

                         ______________________________


                DAVID GRIFFIN, DEAN FRANKS AND MISTY CEDILLO,
                 INDIVIDUALLY AND D/B/A COPY NET, APPELLANTS

                                          V.

                           OFFICE LINE, INC., APPELLEE


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2002-519,695; HONORABLE BLAIR CHERRY, JR., JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellants David Griffin, Dean Franks, and Misty Cedillo, individually and d/b/a

Copy Net, Inc. filed a Motion to Dismiss Appeal on June 13, 2003, indicating the parties

have settled.

      Without passing on the merits of the case, appellants’ motion for dismissal is
granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1. Having dismissed the

appeal at appellants’ request, no motion for rehearing will be entertained, all costs

incurred are adjudged against the party incurring the same, and our mandate will issue

forthwith.



                                              Phil Johnson
                                              Chief Justice